Citation Nr: 1729754	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  08-08 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability evaluation for service-connected anxiety disorder, rated 10 percent disabling prior to September 20, 2006, 30 percent disabling on and after September 20, 2006, and 50 percent on and after September 9, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to April 2001. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating determination of the Waco, Texas, Regional Office (RO).  This appeal has been remanded in December 2011 and March 2016 and is now back before the Board. 

During the pendency of the appeal, in a December 2007 rating decision, the RO increased the Veteran's disability evaluation for his anxiety disorder to 30 percent, effective from March 20, 2007.  Subsequently, in a September 2012 rating decision, the RO increased the Veteran's anxiety disorder to 50 percent, effective from September 9, 2010.  In a July 2016 rating decision, the RO assigned the 30 percent evaluation effective September 20, 2006.  However, when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

A hearing was held before the undersigned Veterans Law Judge at the RO in July 2010 and a transcript is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this case to obtain clarification of the Veteran's psychiatric diagnoses.  

In a June 2016 VA examination, a VA psychologist concluded that the Veteran's current symptoms continued to meet the criteria for a diagnosis of a generalized anxiety disorder with panic attacks.  The examiner noted, however, that the  Veteran evidenced hyperactivity and reported difficulty with attention which might have been restlessness and concentration difficulties as symptoms of his service-connected anxiety disorder.  Accordingly, the VA examiner suggested that the Veteran might benefit from further evaluation by a neuropsychologist/treatment provider to rule out a diagnosis of ADHD.  The Board thus finds that an additional evaluation by a neuropsychologist/treatment provider is needed prior to adjudication of the Veteran's increased rating claim on appeal.

The Board notes that it appears the other remand directives have been accomplished.  In March 2016, the Board requested that the AOJ obtain the Veteran's treatment records from the VA Medical Center (VAMC) in Dallas, Texas for the period from 2001 to 2006, and to schedule him for a VA examination to determine the current (then) severity of his service-connected anxiety disorder.  In May 2016, VA received treatment records, dated from May to July 2006, from the Dallas VAMC.  In June 2016, VA examined the Veteran to determine the severity of his anxiety disorder.  An October 2016 Report of General Information reflects that an employee from the Dallas, Texas VAMC confirmed that the treatment records contained all of the Veteran's records from that facility for the period from January 1, 2001 to December 31, 2006.  It was also noted that the Veteran had not registered for treatment with the Dallas, Texas VAMC until June 2, 2004.  Therefore, the RO determined that any further attempt to obtain records pertaining to the Veteran from the Dallas VAMC prior to May 23, 2016 was futile. 
Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the electronic record all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the electronic record.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  
   
2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA psychological examination by a neuropsychologist to determine the current nature and extent of his service-connected anxiety disorder, as recommended by a June 2016 VA psychologist.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The neuropsychologist/treatment provider must specifically rule out a diagnosis of ADHD.  If the Veteran is found to have a diagnosis of ADHD, the neuropsychologist/treatment provider must report which symptoms are part of the Veteran's ADHD, and those that are related to his service-connected anxiety disorder.  If such separation cannot be made, the examiner must so state.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

